Citation Nr: 0506212	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  98-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability secondary to service connected residuals, head 
injury.

2.  Entitlement to service connection for residuals of a 
cervical spine injury to include disc disease.

3.  Entitlement to a disability rating greater than 10 
percent for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 through 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 and May 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California and a January 2003 
rating action of the VARO in Cleveland, Ohio.  The veteran 
subsequently moved and the VARO in St. Petersburg, Florida is 
the current agency of original jurisdiction.  

This case was previously before the Board in March 2000 and 
July 2003.  Each time the Board remanded the veteran's claims 
for more development.  The requested development has been 
completed and the case has since returned to the Board.  

The claimant testified before the RO at a hearing in March 
1998.  The claimant also testified at a Travel Board hearing 
in November 1999.  Because the Board member who presided over 
the November 1999 hearing is no longer with the Board the 
veteran was afforded another Board hearing.  In December 2004 
the claimant testified before the undersigned at a 
Videoconference Board Hearing.  The transcripts for each of 
these hearings are associated with the claims folder.

The issues of entitlement to a disability rating greater than 
10 percent for residuals, head injury and service connection 
for residuals of a cervical spine injury to include disc 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran currently has an acquired psychiatric 
disability, but it is not etiologically related to his 
service-connected residuals of a head injury.


CONCLUSION OF LAW

The veteran's psychiatric disability is not proximately due 
to or the result of his service-connected residuals of a head 
injury.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in June 2001 and August 2002, the RO advised 
the appellant of the enactment of the VCAA.  The appellant 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The January 2001, June 2001, and January 2004 supplemental 
statements of the case (SSOCs) notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claims.  The SSOCs 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
They also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains all service medical records and VA 
medical records.  While the veteran's social security records 
are not on file, the Board has determined that these records 
would not relevant to the issue of entitlement to service 
connection for depression as these records would not provide 
a nexus between the veteran's depression and his service.  
The veteran has not identified any other outstanding evidence 
to be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that service connection for depression 
secondary to service connected residuals of an in-service 
head injury in September 1966 is warranted.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  See 38 C.F.R. § 3.310 (2004).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Service medical records indicate that the veteran fell 
approximately 20 feet in September 1966 landing on his head.  
He was treated for a laceration of the forehead, cerebral 
concussion and possible cerebral contusion.  An April 1967 
neuropsychiatric examination reports that the veteran made a 
poor adjustment prior to enlistment and failed to graduate 
from school because of insufficient credits.  He had family 
problems and once left home for several days because he could 
not get along with his father.  The examination revealed no 
psychosis, neurosis, organic impairment or significant 
depression.  The examiner concluded that the veteran suffered 
from passive aggressive personality.  The examiner also found 
that there was no realistic evidence that the veteran's 
September 1966 injury had anything to do with his current 
maladjustment.  The veteran was discharged from service the 
following month.  

The earliest evidence of depression is a VA medical record 
dated in August 1996 when the veteran reported feeling 
depressed about not being able to find work.  Based on these 
complaints the veteran underwent a VA neuropsychological 
evaluation in November 1996.  This evaluation was completed 
by a psychology pre-intern and a Ph.D. and contains a medical 
history reported by the veteran, behavioral observations, and 
the results of various psychological tests.  The veteran 
reported a history of high academic performance in high 
school, consistent after-school employment, athletic and 
social successes, and a promising military career.  The 
examination shows impaired to borderline general cognitive 
functioning, variable executive and frontal systems 
functioning, severe depressive symptomatology, impaired 
verbal memory and learning, and variable non-verbal memory.  
Based on the veteran's reported history of no behavioral 
problems prior to service the examiner's concluded that the 
nature and severity of the veteran's neuropsychological 
deficits were consistent with the expected sequelae of a 
major head injury.  An August 1997 note from a VA doctor 
suggests that the veteran's severe cognitive impairment is 
the result of his fall in the military.  

The veteran was afforded VA examination in February 1997.  
This examination contains a history, as reported by the 
veteran, of the veteran's psychological condition.  The 
examiner diagnosed the veteran with major depression, 
moderate to severe, but did provide an opinion as to whether 
the veteran's depression was related to the in service head 
trauma.  

The veteran was afforded another VA examination in July 2000, 
this time by two separate examiners, both VA psychiatrists.  
The veteran underwent a mental status interview and both 
examiners reviewed the claims folder.  The diagnoses included 
major depressive, severe and current cognitive deficits, 
etiology unclear.  The examiners concluded that it was quite 
unlikely that the veteran's concussive injury in 1966 was 
causally related to the veteran's depression (first 
documented in 1996, 30 years after service) or to his current 
cognitive deficits (whether they are secondary to depression 
or to  new neurobiologic disease).  It was pointed out that 
the veteran returned to duty in 1966 after his injury and 
that when seen by a psychiatrist afterwards, personality 
difficulties were noted but no cognitive deficits.  The 
examiners also found that even if further work-up now were to 
demonstrate a biologic cause of the current cognitive 
deficits, it would be extremely unlikely that any such 
disease would be related to the 1966 injury.  

Also of record are VA medical records dated from August 1996 
through April 2001 showing complaints of and treatment for 
depression.

The Board is charged with the duty to assess the credibility 
and weight to be given to the evidence.  Klekar v. West, 12 
Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Indeed, the Court of Appeals for Veterans 
claims has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A clear preponderance of the evidence is against a finding 
that current psychiatric disability is secondary to his 
service connected residuals of a head injury.  While the 
November 1996 VA examination report found that the veteran's 
neuropsychological deficits were consistent with the expected 
sequelae of a major head injury, it is apparent that the 
veteran's clinical history was obtained from him.  It was not 
indicated that the clinicians had access to the claims 
folder.  The February 1997 VA examination report noted 
several diagnoses but did not attribute acquired psychiatric 
disability to any cause.  An August 1997 VA medical note 
reflects that the veteran had cognitive dysfunction as a 
result of the head trauma in service, but did not comment on 
the cause of any current psychiatric impairment.  The Court 
has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim. 
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The Board finds the July 2000 VA medical opinion to have the 
most evidentiary weight.  The Board finds that the VA 
psychiatrists are competent to render a medical opinion as to 
whether the veteran's depression was related to his head 
injury in service.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The veteran was afforded a mental status interview, 
and the VA psychiatrists reviewed the veteran's medical 
records and discussed all relevant evidence regarding the 
veteran's psychiatric status.  They provided reasons and 
bases for their conclusions and pointed to the evidence which 
supported their conclusions.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The record does not show and the veteran does not contend 
that current psychiatric disability had its onset in service 
or that a psychosis was manifested within the first post 
service year.  The first objective showing of an acquired 
psychiatric disability in the record was in August 1996, 
which is approximately 30 years following the veteran's 
discharge from service.  Even though the veteran and his 
brother feel that the veteran's depression is related to his 
service disability, they are lay persons without medical 
training or expertise, and are not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a psychiatric disability, 
secondary to service connected residuals of a head injury, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for a psychiatric 
disability, secondary to service connected residuals of a 
head injury is denied.


REMAND

The claims folder contains competent evidence that the 
veteran has a cervical spine disability.  VA medical records 
dated from May 2000 through April 2001 show treatment for 
degenerative disc disease of the cervical spine.  Also, a 
February 2001 Magnetic Resonance Imaging (MRI) shows 
straightening of normal cervical lordosis, with a mild 
reversal centered at C4-5 and severe degenerative disc 
disease, with disk space narrowing and disc dessication at 
C4-5, C5-6, and C6-7.   The record also indicates that the 
veteran's cervical spine disability may be associated with 
active service.  A VA medical record dated in March 2001 
opined that the veteran's cervical spine condition was most 
likely due to the September 1966 injury he suffered during 
service. 

Also, during the veteran's March 1998 RO hearing he testified 
that he was receiving social security benefits.  
Additionally, a "Past Determination Notice" dated in August 
2000 shows that the veteran had been in receipt of social 
security benefits since February 1997.  However, the 
administrative decision and medical records used to support 
this award are not on file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and obtain 
administrative decisions and all medical 
records used in determining the 
claimant's entitlement to Social Security 
benefits in February 1997, specifically 
those records regarding his cervical 
spine and head disabilities.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the etiology of any current cervical 
spine disability.  The claims folder 
must be made available to the examiner 
for review.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
question:

?	Is it "likely," "at least as likely as 
not," or "unlikely" that the veteran's 
current cervical spine disorder is causally 
related to his September 1966 head injury in 
service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinion 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the VA 
medical records from West Los Angeles, 
California dated from August 1996 
through April 2001, the MRI of the 
veteran's cervical spine dated in 
February 2001, and the VA medical 
opinion dated in March 2001 (yellow 
tabs).

3.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claims should be readjudicated.  
If the claims are still denied the RO 
must furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


